DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/28/2021, in response to the non-final office action mailed 9/30/2021.
Claims 8-10 are pending and being examined on the merits in this office action. 

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/798371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn
The objection to the drawings is withdrawn in view of the amendment to the specification filed 12/28/2021. 

Claim Objections- withdrawn
The objection of claims 8-10 is withdrawn in view the amendment filed 12/28/2021. 

Claim Rejections - 35 USC § 112-withdrawn 
The rejection of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 12/2/2021.

Claim Rejections - 35 USC § 102- withdrawn
the rejection of claims 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by ten Broek et al. (Gynecol. Surg. 9:29–35 (2012)), is withdrawn in view the amendment filed 12/28/2021. 

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Seckin (U.S. 2016/0199514), and further in view of Neagoe et al. (Journal of international medical research 46: 504-510 (epublished 8/31/2017; Jan 2018)) and Lai et al. (U.S. 2016/0310440), is withdrawn in view the amendment filed 12/28/2021.        

Double Patenting- withdrawn
The rejection of claims 8-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16798371 (hereinafter “the ‘371 application”), in view of ten Broek et al. (Gynecol. Surg. 9:29–35 (2012)), is withdrawn in view of the terminal disclaimer filed 1/4/2022.
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of See PAIR

Response to Arguments
Applicant’s arguments, filed 12/28/2021 with respect to the above rejection(s) of have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/28/2021.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject This is a new rejection necessitated by the amendment filed 12/28/2021.
The instant specification does not implicitly or explicitly define the term supramolecular polymeric hydrogel.  
The term “supramolecular polymeric hydrogel” is a relative term which renders the claim indefinite. The term “supramolecular polymeric hydrogel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner expressly notes that the term “supramolecular polymeric” does not clarify as to the actual constituents of the polymer that would render a specific hydrogel a “supramolecular polymeric hydrogel” as opposed to any other hydrogel.  The skilled artisan is not giving any explicit information as to polymeric hydrogels that would fall within or outside of the scope of the claim term.  Accordingly, the metes and bounds of the claim term are deemed to be indefinite.

Examiner comment 
The instant specification does not implicitly or explicitly define the term supramolecular polymeric hydrogel.  A hydrogel, much less any formulation comprising methylene blue, was not reduced to practice in the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. (Fertility and Sterility 98:511-519  (2012)) and Neagoe et al. (Journal of international medical research 46: 504-510 (epublished 8/31/2017; Jan 2018)- previously cited), as evidenced by Chattopadhyay et al. (New strategies combating bacterial infection, eds. Iqbal Ahmad and Farrukh Aqil, chptr 4., pp. 89-125 (2008)), and further in view of, Shi et al. (Materials Express 7:417-438 (2017)), and Chudnoff et al. (Journal of minimally invasive gynecology 19:422-433 (2012)).  This is a new rejection necessitated by the amendment filed 12/28/2021.       
Burney et al. teach that endometriosis is classically defined as the presence of endometrial glands and stroma in ectopic locations, primarily the pelvic peritoneum, ovaries, and rectovaginal septum. Affecting 6%–10% of women of reproductive age, the stigmata of endometriosis include dysmenorrhea, dyspareunia, chronic pelvic pain, irregular uterine bleeding, and/or infertility.  The prevalence of this condition in women 
Neagoe et al. teach that adhesions are one of the most common postoperative complications following classical or laparoscopic abdominal and pelvic surgery (p. 504).  Neagoe et al. teach the benefits of methylene blue in peritoneal surgeries (e.g., endometriosis surgery).  Patients with a history of >2 surgeries for intra-abdominal adhesion-related complications were selected for the study. Adhesiolysis surgery was subsequently performed using administration of 1% methylene blue (abstract; methods at pp. 505-506).  Adhesions took longer to become symptomatic after the first abdominal surgery when the initial pathology was malignant compared with benign. However, the recurrence of adhesions after a previous adhesiolysis surgery had a similar time onset regardless of the initial disease. Following adhesiolysis surgery with methylene blue, the majority of patients did not present with symptoms associated with adhesion complications (i.e., chronic abdominal pain, bowel obstruction) for the length of the follow-up period.  It is noted that methylene blue was left on the site of excision following surgery (methods pp, 505-506; e.g., the methylene blue was not removed from the patients).  The reference teaches that the use of methylene blue during adhesiolysis Id.  
Burney et al. and Neagoe et al. teach that endometriosis surgery is often associated with postoperative complications such as adhesions. Neagoe et al. teaches that administration of methylene blue to the site of surgery inhibits adhesion formation and further functions as an antioxidant.  As evidenced by Chattopadhyay et al., methylene blue was also known to have antimicrobial activity (abstract, pp. 90-91). 
Although Burney et al. and Neagoe et al. teach a method of administering a composition comprising methylene blue to an excision site during a peritoneal surgery, the references do not expressly teach that the composition further comprises a hydrogel or vasopressin.
 Shi et al. (Materials Express 7:417-438 (2017)) is a review article discussing polymeric hydrogels that can be used for postoperative adhesion prevention. The reference teaches various hydrogels that are currently used for biomedical applications. See reference generally.  Shi et al. teach that post-operative adhesion is one of the most common and serious complication of surgery.  It results in chronic pain, ischemia, bowel obstruction, dyskinesia and even cumbersome reoperation, which has markedly increased the suffering of patients. Although considerable progress has been made in tissue adhesion reduction, complete prevention of post-surgical adhesions remains a  In clinical practice, post-operative adhesions topically involve tissues such as peritoneum, intestinal,  uterine, tendon,  pericardium  and dural sac.  Especially, the incidence of adhesions after abdominal and pelvic surgery was estimated as high as 80% and became a major source of postsurgical morbidity and mortality (pp. 417-419).  The main pathophysiology of post-operative adhesion formation has been considered to be a series of complex local inflammatory reactions in the initial period after operation, which is similar to the process of dermal wound healing, as detailed in Figure 1.  Tissue trauma during surgery triggers a cascade of events which begin with the release of histamine, vasoactive substances and a number of cytokines. As a result, the inflammatory response increases the permeability of blood vessel, promotes the effusion of fibrin-rich exudates, accelerate the migration of macrophages and monocytes and eventually induces the formation of fibrinous bands attaching to the neighboring tissue. Subsequently, along with the invasion of fibroblasts and deposition of collagen, the adhesions become dense and vascularized gradually, leading to permanent scar tissue bridges ultimately.  The formation of postoperative adhesion remains a problematic question in gynecological surgery (p. 419).  Shi et al teach that with regard to the application for post-operative adhesions prevention, hydrogel materials are supposed to meet several important 
Burney et al., Neagoe et al., and Shi et al. teach agents, e.g., methylene blue and hydrogels, for postoperative application to prevent adhesion formation at the site of surgery.  Shi et al. also teaches that postoperative adhesions occur as a result of tissue trauma during surgery and the release of vasoactive substances during an inflammatory response increases the permeability of blood vessels.  
However, the references do not expressly teach inclusion of vasopressin as a hemostatic agent in the claimed supramolecular polymeric hydrogel.
Chudnoff et al. teach that vasopressin is a hemostatic agent that has been used in gynecologic surgery since the 1950s (pp. 422 and 424).  Hemorrhage is one of the most common complications in gynecologic surgery (p. 424). Given the vasoconstrictive effects of vasopressin, this agent may be effective in reducing the amount of blood lost during surgical procedures. The vasoconstrictive effects of vasopressin are strongest in the immediate area of administration, but also are systemic. This is particularly Id. The vascular supply to the uterus runs from external to internal, and myometrial contraction can act as a tourniquet for various vessels traveling throughout the uterus. Similar to how myometrial contraction serves as a mechanism for decreasing postpartum hemorrhage, it may work to decrease bleeding during uterine procedures.  Id. 
It would have been obvious to one of ordinary skill in the art to include methylene blue and vasopressin in a supramolecular polymeric hydrogel of Shi et al, in the endometriosis (peritoneal) surgeries taught by Burney et al. and Neagoe et al.  The skilled artisan would further have known from Neagoe et al. that methylene blue was an antioxidant, and prevented peritoneal adhesion following surgery.  The skilled artisan would have known from Shi et al. the existence of pre-formed supramolecular polymeric hydrogels that could be applied to cover the site of endometriosis surgery and not only prevent postoperative adhesion formation, but also be used in drug delivery to the excision site. The cited references taught that the supramolecular polymeric hydrogel of Shi et al and methylene blue, as taught by Neagoe et al., inhibited postoperative adhesion formation.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. Thus, it would have been obvious to one of ordinary skill in the art to include methylene blue in a supramolecular hydrogel of Shi et al.  
The skilled artisan would further have known from Chudnoff et al. that vasopressin has been used for over 70 years in gynecological procedures as a hemostatic and vasoconstrictive agent. Shi et al. further taught that postoperative adhesions occur as a result of tissue trauma during surgery and the release of vasoactive substances during an inflammatory response increases the permeability of blood vessels.  Thus, it would have been obvious to the skilled artisan to include vasopressin in the polymeric hydrogels as another anti-adhesion agent via vasopressin’s hemostatic and vasoconstrictive properties.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
Accordingly, claim 8 is rendered obvious.
Regarding claims 9 and 10, Shi et a teach hydrogels that can be injected directly onto the site of excision/surgery (e.g., pp. 420-425).  Shi et al. teach that the hydrogels can be applied postoperatively to prevent adhesion formation.  The emergence of hydrogel barriers provided another choice for post-operative adhesions prevention and has attracted wild attention in both research and field and clinical practice recently.  Gel barriers have a significant clinical effect on anti-adhesion, because of their special hydrous structure, the overall coverage of wound area, prolonged persistence time on the damaged surface and convenient operation for administration (pp. 419-420).
Accordingly, claims 8-10 are rendered obvious by a combination of teachings of the cited references.

Relevant art 
Seckin et al. (Journal of Minimally Invasive Gynecology 22:S52, Abstract 132 (2015)- previously cited) evaluate the histological findings of peritoneal excision specimens for suspected endometriosis using ABCt, hydrodistention of retroperitoneum with blue contrast water for enhanced visual recognition (abstract).  775 abnormal peritoneal lesions were excised and submitted for definitive histological diagnosis of 115 Id.  Results indicate elimination of high-end spectrum of light using ABCt with hydrodistention of the retroperitoneum enhances the surgeon’s vision. As evidenced by the increased number of excision specimens and proportion of stroma-positive specimens excised from areas, there are more lesions not seen and not excised under contemporary laparoscopic inspection.

Namazi et al (International Journal of biological macromolecules 85:327-334 (2016)- previously cited) teach that existing wound dressings have disadvantages such as lack of antibacterial activity, insufficient oxygen and water vapor permeability, and poor mechanical properties. Hydrogel-based wound dressings swell several times their dry volume and would be helpful to absorb wound exudates and afford a cooling sensation and a moisture environment.  To overcome these hassles, a novel antibiotic-eluting nanocomposite hydrogel was designed via incorporation of mesoporous silica MCM-41 as a nano drug carrier into carboxymethylcellulose hydrogel. Tetracycline and methylene blue as antibacterial agents were loaded into the system (abstract).  The prepared nanocomposite hydrogels exhibited an enhanced in vitro swelling, erosion, water vapor and oxygen permeability, and antimicrobial activity. Id.     

McCarron et al. (U.S. 2010/0286205- previously cited) teach a gel formulation for use in filling a wound cavity and delivering active ingredient thereto, having a pH range of 6.5 to 7.5, low bioadhesive strength and cohesive integrity and being a PVA borate 

Heydrick et al. (Journal of surgical research 143: 311-319 (2007)- previously cited) teach that methylene blue, a highly redox active dye that has been shown to inhibit adhesion formation (1) acts as an antioxidant in the postoperative peritoneum, and (2) subsequently affects fibrinolytic activity (abstract).  Intraabdominal adhesions were surgically induced in rats receiving methylene blue (30 mg/kg) or vehicle (sterile water) intraperitoneally at surgery. At 24 h and 7 d following surgery, adhesion formation, oxidative stress, and peritoneal fibrinolytic activity were assessed.  Id.    Methylene blue acts as an antioxidant in this experimental system and reduces intraabdominal adhesion formation by enhancing peritoneal fibrinolytic activity following surgery (pp. 317-318).  

Gynecol. Surg. 9:29–35 (2012)- previously cited) teach that postoperative adhesions are the most frequent complication of peritoneal surgery, causing small bowel obstruction, female infertility and chronic pain. This pilot study assessed the efficacy of a sprayable polyethylene glycol (PEG) barrier in the prevention of de novo adhesions (abstract). 16 patients undergoing laparoscopic gynecological surgery were randomly assigned to receive either the adhesion barrier or no adhesion prevention.  Id.  Patients included in the trial underwent the following surgical procedures: adhesiolysis, salpingotomy/salpingectomy [excision/removal of fallopian tubes], cystectomy [excision/removal of cyst], laparotomy, laparascopy (Table 2).  Adhesion prevention was considered successful if no de novo adhesion were found at second look laparoscopy.  Id.  Adhesions develop after gynecological surgery in the pelvic cavity in almost all cases and cause significant morbidity (p. 29). In a large population-based study of gynecological pelvic surgery, the readmission rate directly or probably related to adhesions was 13.9%, and the introduction of less invasive techniques, such as laparoscopy, did not seem to reduce this adhesion related morbidity. The incidence of adhesive small bowel obstruction (ASBO) after oncologic gynecological surgery is about 11%. Adhesions are the leading cause of secondary female infertility worldwide, and an important cause of chronic pelvic pain. In addition, adhesiolysis during reoperation is time-consuming and exposes the patient to the risk of unintended injury such as enterotomy.  Id.  Sprayable polyethylene glycol (PEG) anti-adhesion barrier was developed for anti-adhesive purposes (p. 29). The PEG adhesion barrier consists of two liquid precursor solutions that quickly react to form a hydrogel .

Conclusion
No claims are allowed.  Claims 8-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654